UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 OCTILLION CORP. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1050 Connecticut Avenue NW, 10th Floor Washington, DC (Zip Code) (Address of principal executive offices) (800) 213-0689 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Table of Contents Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes oNo T The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrants most recently completed second fiscal quarter, based upon the closing sale price of the registrants common stock on February 29, 2008 as reported on the OTC Bulletin Board was $33,679,800. As of December 4, 2008, there were 57,754,600 shares of the registrants Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS OCTILLION CORP. AND SUBSIDIARIES ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED AUGUST 31, 2008 PART I PAGE Item 1. Business 4 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Submissions of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 8. Financial Statements 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A(T). Controls and Procedures 31 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers, and Corporate Governance 32 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13. Certain Relationships and Related Transactions, and Director Independence. 42 Item 14. Principal Accounting Fees and Services 42 PART IV Item 15. Exhibits, Financial Statement Schedules 44 SIGNATURES 45 EXHIBIT INDEX 46 CERTIFICATIONS Table of Contents PART I ITEM 1.BUSINESS Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995: Except for the historical information presented in this document, the matters discussed in this Form 10-K for the fiscal year ended August 31, 2008, and specifically in the items entitled "Managements Discussion and Analysis of Financial Condition and Results of Operations," or otherwise incorporated by reference into this document, contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as "believes," "plans," "intend," "scheduled," "potential," "continue," "estimates," "hopes," "goal," "objective," expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Company. The reader is cautioned that no statements contained in this Form 10-K should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 10-K. The actual results that the Company achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Company assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Company in this Form 10-K and in the Company's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company's business. Description of Business Octillion Corp. was incorporated in the State of Nevada on May 5, 1998; and together with its wholly owned subsidiaries Sungen Energy, Inc. (Sungen), Kinetic Energy Corp. (Kinetic Energy), and Octillion Technologies Limited (Octillion Technologies) is a next generation technology incubator focused on the identification, acquisition, development, and commercialization of alternative and renewable energy technologies. Sungen was incorporated on July 11, 2006 in the State of Nevada and has no assets and no liabilities.Kinetic Energy was incorporated on June 19, 2008 in the State of Nevada and has no assets and no liabilities.Octillion Technologies was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to the Companys Canada office.For convenience, the terms Company and we, us, and our are used to refer collectively to the parent company and the subsidiaries through which the Companys various businesses are actually conducted. Among the Companys current research and development activities is the development of a patent-pending technology that could adapt home and office glass windows, skylights, and building facades into products capable of generating electricity from solar energy without losing significant transparency or requiring major changes in manufacturing infrastructure, and technologies to harness the kinetic energy of vehicles to generate electricity. Because the Company is a smaller reporting company certain disclosures otherwise required to be made in a Form 10-K are not required to be made by the Company. Photovoltaic Technologies On August 25, 2006, through the Companys wholly owned subsidiary, Sungen Energy, Inc. (Sungen), the Company entered into a Sponsored Research Agreement (UIUC Sponsored Research Agreement) with the University of Illinois at Urbana-Champaign (UIUC) for the development of a new patent-pending technology to integrate films of silicon nanoparticle material on glass substrates, acting as photovoltaic solar cells that have the potential to convert normal home and office glass windows into ones capable of converting solar energy into electricity, with limited loss of transparency and minimal changes in manufacturing infrastructure (the UIUC Silicon Nanoparticle Energy Technology). On July 23, 2007, the Company through its wholly owned subsidiary, Sungen, amended its Sponsored Research Agreement with the UIUC.Pursuant to this amended Sponsored Research Agreement, the Company agreed to provide an additional $203,617 to the previously awarded amount of $219,201 for a total of $422,818, to the University of Illinois in order to accelerate the development of films of silicon nanoparticle material composed of nanosilicon photovoltaic solar cells that have the potential to convert solar radiation to electrical energy.The UIUC Sponsored Research Agreement expired on August 22, 2008. As of August 31, 2008, the Company was to advance an additional $156,109 to the University of Illinois under the terms of the UIUC Sponsored Research Agreement, which is included in Other Accrued Liabilities. However, the Company decided not to make the advance pending resolution of the issue as to whether funds previously paid to UIUC under the terms of the UIUC Sponsored Research Agreement were expended.The Company is in discussions with UIUC regarding the status of these funds.The Company is in the opinion that to the extent these funds were not expended they should be refunded to the Company. 4 Table of Contents On August 18, 2008, the Company entered into a two-year Sponsored Research Agreement (Oakland Sponsored Research Agreement) with scientists at Oakland University to further the development of the Companys photovoltaic technology. In addition to working to advance the Companys solar photovoltaic technology, scientists and collaborating researchers will explore additional nanotechnology applications that may be derived from their efforts. The Oakland Sponsored Research Agreement is focused on transparent photovoltaic device construction on glass substrates, and also includes provisions to explore related innovations such as flexible substrates, hybridized solar cell designs, and other photovoltaic innovations. In addition to furthering the Companys efforts to develop a transparent window capable of generating electricity, the Oakland Sponsored Research Agreement also allows the Company and Oakland University to jointly benefit from nanotechnology innovations that may broadly apply in other applications and markets, creating incentives for the commercialization of peripheral discoveries and the potential for spin-off activities and sub-licensing agreements.Pursuant to the terms of the Oakland Sponsored Research Agreement the Company has agreed to advance a total of $348,066 to fund the research and development activities of which $140,519 is payable on or before September 1, 2008, $127,547 is payable on or before October 1, 2009 and $80,000 is payable on demand during the contract period for reimbursement of materials provided by Oakland University under the terms of the Oakland Sponsored Research Agreement.As of August 31, 2008, the Company paid Oakland University $140,519 in accordance with the terms of the Oakland Sponsored Research Agreement, which is included in deferred research and development costs. Energy Harvesting Technologies On July 8, 2008, the Company announced plans to develop new technologies to generate electricity by harnessing the kinetic energy of moving vehicles.On September 17, 2008, the Company appointed Mr. Meetesh V. Patel as the President of Kinetic Energy. On November 4, 2008, Octillion Corp., through its wholly-owned subsidiary, Kinetic Energy,entered into an agreement with VERYST Engineering LLC (the Veryst Agreement) relating to the development of a car and truck energy harvester. With nearly 70% of Americas electricity generated by coal and natural gas, according to the U.S. Energy Information Administration, the environmental impact of greenhouse gas emissions and rising costs of these non-renewable fuels, along with the potential doubling of global electricity consumption in the coming years, demonstrate the need for more creative, sustainable methods for generating electricity. Nerve Regeneration Technology On August 22, 2007, the Company spun off its wholly-owned biotechnology subsidiary, MicroChannel Technologies Corporation (MicroChannel) with the shareholders of the Company. The net assets and results of operations of MicroChannel of the prior period have been reclassified as discontinued operations. Research and Development Research and development costs represent costs incurred to develop the Companys technology and are incurred pursuant to the Companys sponsored research agreements with UIUC and Oakland University. These agreements include salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, contract services and other costs. The Company charges all research and development expenses to operations as they are incurred except for prepayments which are capitalized and amortized over the applicable period. The Company does not track research and development expenses by project. In addition, costs for third party laboratory work might occur. Research and development expense for the years ended August 31, 2008 and 2007 were $248,272 and $186,655. Competition The Companys commercial success will depend on its ability and the ability of its sublicensees, if any, to compete effectively in product development areas such as, but not limited to, safety, ease of use, price, marketing and distribution. The Companys competitors may succeed in developing products that are more effective than any products derived from the Companys research and development efforts or that would render such products obsolete and non-competitive.The photovoltaic industry is characterized by intense competition, rapid product development and technological change. Most of the competition that the Company encounters will come from companies, research institutions and universities who are researching and developing technologies and products similar to or competitive with any the Company may develop. 5 Table of Contents Energy capture systems are emerging as an area of increasing interest to a growing number of alternative energy companies and university research teams. These companies enjoy numerous competitive advantages, including: · significantly greater name recognition; · established relations with customers and third-party payors; · established distribution networks; · additional lines of products, and the ability to offer rebates, higher discounts or incentives to gain a competitive advantage; · greater experience in conducting research and development, manufacturing, obtaining regulatory approval for products, and marketing approved products; and · greater financial and human resources for product development, sales and marketing, and patent litigation. As a result, the Company may not be able to compete effectively against these companies or their products. Government and Safety Regulations The production and marketing of products which may be developed from the UIUC Silicon Nanoparticle Energy Technology or nanotechnologies developed with Oakland University involves the development of photovoltaic technologies subject to existing regulations, and new nanomaterials technologies which may be subject to yet undetermined regulations. The Companys ongoing research and development activities may be subject to extensive regulation and review by numerous governmental and safety regulatory authorities. The UIUC Silicon Nanoparticle Energy Technology, nanotechnologies developed by Oakland University, and any products derived from these technologies must undergo rigorous safety testing and may be subject to extensive regulatory approvals processes before they can be marketed if they were to receive approval (which they may not in fact receive). This process makes it longer, harder and more costly to bring products which may be developed from the Companys technologies to market. The safety approvals process can be expensive, lengthy and uncertain.Ongoing discussion and review of safety implications of the use of nanomaterials, including the use of nanoparticles, may result in the introduction of rigorous regulatory oversight.The UIUC Silicon Nanoparticle Energy Technology, nanotechnologies developed by Oakland University, and any products derived from the technology may be subject to regulation of nanomaterials, including silicon nanoparticles, and their application in the production-distribution of electrical current and photovoltaic products. Current safety requirements for photovoltaic and electrical products in commercial and residential applications include, but may not be limited to, Occupational Safety and Health Administration (OSHA) regulations, National Electrical Code (NEC) as approved as an American National Standard by the American National Standards Institute (ANSI) or ANSI/NFPA-70, certification by Underwriters Laboratories (UL) and the Society of Automotive Engineers (SAE), and compliance with local building codes. Use of nanomaterials, including silicon nanoparticles, is currently unregulated; however, the use and regulation of nanomaterials is currently under review by numerous safety and regulatory agencies.Among review is the evaluation of the potential environmental impact and human health implications of exposure to nanomaterials.
